This is an action of assumpsit in whi$h the plaintiff seeks to recover from the defendant $265 claimed to be due him as commission for the sale of a tract of wild land. The defendant being the owner of a tract of land known as Mile Square 11, in the town of Chester, about October 1 ith, orally authorized the plaintiff to sell the land for him. The selling price was to be not less than $4 per acre,, making the price of the whole tract $2560. If the plaintiff sold it for that price he was to be paid $25 for his services; but the plaintiff was not limited to that price. He was authorized to sell it for .as much more as he could, and all he obtained over $2560 he was to have in addition to the $25 to be paid him as commission as aforesaid. The plaintiff showed the lot to the Esty Brothers, but December first Esty Brothers concluded not to purchase and so informed the plaintiff, and afterwards the defendant sold the lot to Mr. Hershey for $2800. The jury rendered a verdict for the plaintiff for $265, and the defendant filed a general motion for a new trial. Motion sustained. New trial granted.